Citation Nr: 1818641	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ichthyosis, claimed as a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified before the undersigned during a January 2018 travel Board hearing.  A copy of the transcript is of record. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not present during service or during the first year after his separation from service, and is not otherwise etiologically related to service.

2.  The Veteran's tinnitus was not present during service or during the first year after his separation from service, and is not otherwise etiologically related to service.

3.  The Veteran's ichthyosis claimed as a skin condition, preexisted entry into service and did not increase in severity during or as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.309 (2017).

3.  The criteria for service connection for ichthyosis, claimed as a skin condition, have not been met.  38 U.S.C. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an April 2011 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned in January 2018.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board has reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service Connection Claims

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  Sensorineural hearing loss and tinnitus are considered to be "chronic diseases" under 38 C.F.R. § 3.309.  Therefore, service connection on a presumptive basis is to be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2017).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2017).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2017).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a) (2017).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Claims - Hearing Loss and Tinnitus

VA examination in January 2014 showed bilateral hearing loss per VA regulations and a diagnosis of tinnitus.  Accordingly, Hickson element (1) is met.

The Veteran asserts that his hearing loss and tinnitus are related to service.  The Veteran's DD Form 214 showed that his decorations included that for marksman (rifle).  Accordingly, Hickson element (2) is at least arguably met.

The Veteran was afforded a VA examination in January 2014 in which he complained of bilateral hearing loss and tinnitus due to acoustic trauma in service.  He could not remember the circumstance or date of onset of the tinnitus.  He reported in-service exposure to sounds from gun fire, artillery, and tanks with hearing protection utilized; he reported post-service noise exposure as a dump truck and concrete mixer driver for 14 years with hearing protection denied.  The examiner opined that the bilateral hearing loss was not at least as likely as not caused by or a result of an event in the military service.  The examiner stated that the Veteran's calibrated audiometrics for enlistment and separation indicated hearing to be within normal limits, and that current knowledge of cochlear physiology did not find sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of that noise exposure; as such, it was unlikely that such delayed effects occurred.  The examiner found that tinnitus was less likely than not caused by or a result of military noise exposure as tinnitus due to noise exposure or acoustic trauma was known to have a noticeable onset immediately or soon following the incident; however, the Veteran was non-specific with the onset and could not make an association.

The Veteran also submitted a private audiological evaluation in March 2014 in which it was noted that he had exposure to artillery noise in service, reported occupational noise exposure as a truck driver in the late 1960's and 70's, and had exposure to gunfire as a hunter over many years.

As noted above, the Veteran was provided with a VA audiology examination in January 2014, in which the VA examiner provided medical opinions against the Veteran's claim that his bilateral hearing loss and tinnitus were etiologically related to his period of service.  The Board finds the 2014 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  These opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Notably, there is no contrary medical opinion of record. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his disabilities are related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

As to continuity of symptoms since service, the Board notes that the Veteran currently asserts that he has experienced hearing problems and tinnitus since service; however, as noted above, his service treatment records do not show complaints of problems of hearing loss or tinnitus.  Moreover, the Veteran testified before the undersigned in January 2018 that he first experienced hearing loss, or had problems hearing, and ringing in his ears five or six years prior.  The Veteran has provided inconsistent statements regarding the onset of his hearing loss and tinnitus.  For these reasons, the Board finds any statement with regard to continuity of symptomatology since service is not persuasive and is of limited probative value. See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Although tinnitus is the sort of disability that lay statements, if credible, can establish its presence, the Veteran's reports of onset and continuity of tinnitus since service are not credible light of his inconsistent statements.  Thus, his statements cannot serve as a link between his current disability and service. 

With regards to presumptive service connection for bilateral hearing loss and tinnitus, the weight of the evidence shows no chronic symptoms of these conditions during service, no continuous symptoms of either condition since service, and that the bilateral hearing loss and tinnitus did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic symptoms, testing, or diagnosis for bilateral hearing loss and tinnitus and the first mention of these conditions in the record is not until years after service.  As such, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit-of-the-doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Claim - Skin Condition

The medical evidence of record indicates that the Veteran currently has ichthyosis. The focus of this decision is whether the Veteran's ichthyosis pre-existed service and if so whether it was aggravated by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

Service records include a February 1967 medical board proceeding in which ichthyosis vulgaris was found to exist prior to service, was not service aggravated, was not incurred in the line of duty, and the Veteran was found medically unfit for service.  The Veteran's pre-induction examination in February 1966 showed an abnormal clinical evaluation for his skin; ichthyosis was noted.

The Board therefore finds that, as the Veteran's pre-induction examination noted ichthyosis, the statutory presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2017).

The Board must next determine whether the Veteran's pre-existing ichthyosis underwent an increase in severity during his period of active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

Dr. K.C. submitted correspondence in May 2011, stating that the Veteran was seen at their offices since 1989 for various skin conditions, and he had a very dry skin condition since birth that was clinically consistent with some form of ichthyosis.  Dr. R.T. submitted correspondence in December 2017, stating that the Veteran had ichthyosis for 50 plus years.  Dr. K.C. also submitted correspondence in December 2017, stating that the Veteran was seen in their clinic since 1993 and had ichthyosis which was a chronic genetic dry skin condition that he had since childhood.

The Veteran was afforded a VA examination in December 2013 in which a diagnosis of ichthyosis was noted before service.  The Veteran reported that he had the skin condition before he was drafted and that it got worse in service.  The examiner opined that the claimed ichthyosis condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by service.  The examiner stated that the claims file and VA medical records showed that the Veteran had ichthyosis prior to service, and there was no documentation to support the chronicity of the aggravation of the ichthyosis condition.  The examiner stated that private medical records showed that the Veteran was treated for this condition since 1989.  The examiner stated that medical literature supported that ichthyosis vulgaris was a common genetic disorder that worsened in old age.

The December 2013 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion. 

In the present case, the record does not reflect that the Veteran's preexisting ichthyosis underwent an increase in severity during service to warrant a presumption of aggravation.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  As such, the claim must be denied.

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his skin condition is related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology, to include aggravation of the preexisting condition during military service.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  See Charles, 16 Vet. App. 370, 374-75; Layno, 6 Vet. App. 465. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit-of-the-doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for ichthyosis, claimed as a skin condition is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


